PATTERSON, Judge.
Kenneth Nickerson challenges the denial of his motion for postconviction relief. He argues that the trial court erred in imposing consecutive habitual offender sentences for attempted burglary and possession of burglary tools because the offenses occurred during the same criminal episode. We agree. See Spillane v. State, 647 So.2d 1000 (Fla. 2d *253DCA 1994) (trial court cannot impose consecutive habitual offender sentences for offenses occurring in same criminal episode). Accordingly, we reverse and remand for correction of Nickerson’s sentences to reflect that the sentences shall be served concurrently. Nickerson need not be present.
Reversed and remanded.
DANAHY, A.C.J., and ALTENBERND, J., concur.